PER CURIAM:
We affirm for substantially the reasons stated by Judge McKenna. Kuralt v. United States, 866 F.Supp. 727 (S.D.N.Y.1994).
The Kuralts essentially argue on appeal that there is subject matter jurisdiction to determine whether a claimed refund is “attributable to [a TEFRA] item[]” within the meaning of 26 U.S.C. § 7422(h). We have no quarrel with this general proposition, but conclude that the claimed refund in this case, which relates to a disallowed loss on the return of an S corporation of which Charles Kuralt was a shareholder, is clearly so attributable.